— Appeal from a decision of the Unemployment Insurance Appeal Board filed January 22, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant for refusing employment for which she was reasonably fitted. Claimant, a legal secretary, was disqualified from eligibility for benefits because she refused employment as a secretary for two associates of a law firm at the prevailing wage. The finding by the board that her refusal to accept employment was without good cause was supported by substantial evidence in the record (Matter of Green [Republic Steel Corp. — Levine], 44 AD2d 345). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.